Title: Abigail Adams to Abigail Adams Smith, 7 July 1788
From: Adams, Abigail
To: Smith, Abigail Adams


        
          Braintree, July 7th, 1788.
          My Dear Child:
        
        It has been no small mortification to me since my arrival here, that I have not been able to hold a pen, or use my hand in writing, until this day. I came on shore with three whitloes upon the thumb and two fingers of my right, and two upon the left hand, so that I could not do the least thing for myself. I begged my friends to write, and let you know of our arrival, after a very tedious passage of eight weeks and two days. My first inquiry was of Mr. Knox, who came on board as soon as we made the light-house, after my dear son and daughter; and by him I had the happiness to learn of your safe arrival. When I came up to town, I received your kind letter with the greatest pleasure; it afforded me much entertainment. I wrote you one letter at sea, which contained a statement of occurrences until a fortnight before our arrival, when my fingers began to torment me.
        The newspapers have no doubt informed you of our gracious reception, and of our residence at the Governor’s; from whom, and his lady, we received the most pointed civility and attention, as well as from the ladies and gentlemen of Boston. The Governor was for escorting us to Braintree in his coach and four, attended by his light horse; and even Braintree was for coming out to Milton bridge to meet us, but this we could by no means assent to. Accordingly we quitted town privately; your papa one day, and I the next. We went to our worthy brother’s, where we remained until the next week, when our furniture came up. But we have come into a house not half repaired, and I own myself most sadly disappointed. In height and breadth, it feels like a wren’s house. Ever since I came, we have had such a swarm of carpenters, masons, farmers, as have almost distracted me—every thing all at once, with miserable assistance. In short, I have been ready to wish I had left all my furniture behind. The length of the voyage and heat of the ship greatly injured it; some we cannot get up, and the shocking state of the house has obliged me to open it in the garret. But I will not tire you with a recital of all my troubles.
        I hope soon to embrace you, my dear children, in Braintree; but be sure you wear no feathers, and let Col. Smith come without heels to his shoes, or he will not be able to walk upright. But we shall be more arranged by that time, and, I hope, the chief of our business done. We have for my comfort, six cows, without a single convenience for a dairy. But you know there is no saying nay.
        Sweetly do the birds sing. I will not tell you your brother is here, because he has not written to you. But I must leave off, or you will think me as bad as Esther; indeed, I feel almost bewildered.
        Affectionately yours,
        A. Adams.
      